
	
		III
		111th CONGRESS
		2d Session
		S. CON. RES. 64
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Casey (for himself
			 and Mr. Specter) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring the 28th Infantry Division for
		  serving and protecting the United States.
	
	
		Whereas the 28th Infantry Division was established on
			 October 11, 1879, and is recognized as the oldest, continuously serving
			 division in the Army;
		Whereas units of the 28th Infantry Division date back to
			 1747, when Benjamin Franklin organized a battalion in Philadelphia;
		Whereas units of the 28th Infantry Division served in the
			 Revolutionary War, including units that served with distinction in the
			 Continental Army under General George Washington;
		Whereas the 28th Infantry Division was integral to the
			 success of World War I campaigns in the European theater, including those in
			 Champagne, Champagne-Marne, Aisne-Marne, Oise Marne, Lorraine, and
			 Mesuse-Argone;
		Whereas the 28th Infantry Division earned the title of
			 Iron Division by General John J. Pershing for the valiant
			 efforts of the Division during World War I;
		Whereas the 28th Infantry Division contributed to military
			 operations in Normandy, Northern France, Rhineland, Ardennes-Alsace, and
			 Central Europe during World War II;
		Whereas the perseverance of the 28th Infantry Division
			 throughout the harsh winter spanning from 1944 to 1945 on the western front led
			 to a decisive victory in the Battle of the Huertgen Forest, the longest single
			 battle engaged in by the Army;
		Whereas soon after the Battle of the Huertgen Forest, the
			 28th Infantry Division withstood the onslaught of the main thrust of the last
			 great German offensive during the Battle of the Bulge, giving time for
			 reinforcements to arrive and defeat the Germans;
		Whereas the 28th Infantry Division was activated again in
			 1950 to serve in Germany;
		Whereas the 28th Infantry Division was folded into the
			 Army Selective Reserve Force during the Vietnam War;
		Whereas the 28th Infantry Division aided relief efforts
			 throughout the devastating aftermath of Hurricane Agnes in 1972;
		Whereas the 28th Infantry Division was called to action
			 during the partial meltdown of the nuclear reactor of the Three Mile Island
			 Nuclear Generating Station in 1979;
		Whereas the 28th Infantry Division contributed to the
			 international coalition forces, facilitating efforts in Operation Desert
			 Storm;
		Whereas the 28th Infantry Division has been part of
			 peacekeeping missions in Bosnia-Herzegovina, the Republic of Kosovo, and the
			 Sinai Peninsula;
		Whereas the 28th Infantry Division has deployed troops as
			 part of Operation Noble Eagle, securing high-profile infrastructure targets in
			 the aftermath of the September 11, 2001, attacks;
		Whereas the 28th Infantry Division has deployed troops to
			 Afghanistan as part of Operation Enduring Freedom, which ousted the Taliban
			 regime and has since helped to secure the country and bring humanitarian relief
			 to the Afghan people;
		Whereas in Operation Iraqi Freedom, the 28th Infantry
			 Division played a crucial role in the search for weapons of mass destruction,
			 the invasion of Iraq, the provision of security in post-invasion Iraq, the
			 training of an Iraqi police force, the securing of transport convoys, and the
			 safe detainment of suspected terrorists;
		Whereas more than 2,600 soldiers of the 28th Infantry
			 Division remain missing in action from World War I and World War II;
		Whereas the 28th Infantry Division has 127 units in 90
			 armories in 75 cities across the Commonwealth of Pennsylvania;
		Whereas the 28th Infantry Division has been sent to aid
			 portions of the United States affected by harsh winter storms, flooding,
			 violent windstorms, and other severe weather emergencies; and
		Whereas 10 recipients of the Medal of Honor, 4 recipients
			 of the Legion of Merit, and 258 recipients of the Silver Star have been members
			 of the 28th Infantry Division: Now, therefore, be it
		
	
		That Congress—
			(1)honors the 28th
			 Infantry Division for serving and protecting the United States; and
			(2)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 Adjutant General of the Pennsylvania National Guard for appropriate
			 display.
			
